In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1714 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

JENETTE GEORGE, also known as JIYE, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 1:12‐cr‐00559‐7 — Sara L. Ellis, Judge. 
                     ____________________ 

    ARGUED DECEMBER 5, 2017 — DECIDED AUGUST 14, 2018 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  ROVNER  and  HAMILTON, 
Circuit Judges. 
    ROVNER, Circuit Judge. The defendant Jenette George was 
charged along with three co‐defendants in an indictment al‐
leging  violations  related  to  a  Medicare‐fraud  scheme.  The 
indictment alleged a scheme whereby George received pay‐
ments  from  Rosner  Home  Health  Care,  Inc.  (“Rosner”),  for 
each  Medicare  patient  that  she  referred  to  it.  George  was 
tried  on  two  counts  of  receiving  kickbacks  for  Medicare  re‐
2                                                      No. 17‐1714 

ferrals on April 12, 2012, and May 17, 2012, in violation of 42 
U.S.C. § 1320a‐7b(b)(1)(A) of the Anti‐Kickback Statute, and 
with  conspiracy  to  offer  kickbacks  beginning  on  or  about 
November 2010  to  July  2012,  in  violation  of  18  U.S.C.  §  371 
and  42  U.S.C.  §  1320a‐7b(b)(2)(A).  Two  owners  and  an  em‐
ployee  of  Rosner—Ana  Tolentino,  Frederick  Magsino,  and 
Edgardo  “Gary”  Hernal—were  also  indicted  on  charges  of 
conspiracy and pled guilty prior to trial. 
    The  district  court  found  her  guilty  on  the  conspiracy 
count and the counts alleging specific violations of the Anti‐
Kickback Statute Act after a bench trial, and also denied the 
subsequent motion seeking a judgment of acquittal or a new 
trial.  The  court  sentenced  George  to  six  months  of  impris‐
onment with the substitution of imprisonment day for day at 
the Salvation Army Community Confinement Center in Chi‐
cago,  Illinois.  George  now  appeals  her  conviction  to  this 
court,  arguing  that  there  was  insufficient  evidence  to  sup‐
port the conviction, that the court erred in failing to limit the 
cross‐examination  of  George  to  matters  within  her 
knowledge as a layperson, and that the court erred in failing 
to designate Gary Hernal as a missing witness. 
     The  following  facts  were  found  by  the  court  after  a 
bench  trial,  and  set  forth  in  its  Memorandum  Opinion  and 
Order at the conclusion of the trial. Dist. Ct. Mem. Op. and 
Order  of  3‐22‐16  at  2–6.  George  worked  for  a  home  health‐
care agency from around 2007, and in 2010 started her own 
referral agency the Ttenej Senior Referral Agency, which ap‐
pears to be a variant of her first name, Jenette, spelled back‐
wards.  George  expressed  an  interest  to  Gary  Hernal,  who 
worked  for  Rosner  Home  Health  Care,  Inc.,  in  providing 
marketing referrals for Rosner. Hernal and George signed a 
No. 17‐1714                                                         3 

“Work  for  Hire  Agreement”  on  November  17,  2010.  That 
agreement provided that Ttenej would organize and prepare 
health  fairs  and  visit  doctors,  hospital  case  managers,  dis‐
charge planners, or social workers and convince them to re‐
fer patients to Rosner. The agreement provided for payment 
to  George  in  an  amount  equal  to  services  rendered,  and 
specified  that  she  would  provide  an  independent  referral 
service  and  would  not  be  an  employee  of  Rosner.  At  one 
point in March 2011, George sent an email to Hernal indicat‐
ing that she was concerned that their arrangement might not 
be  within  the  law,  but  George  maintained  that  Hernal  as‐
sured her at the time that the payments were allowed.  
     George  began  referring  patients  to  Rosner  and  the  evi‐
dence  at  trial,  including  George’s  own  admission,  estab‐
lished  that  she  was  paid  $500  for  each  person  referred  to 
Rosner  who  was  subsequently  certified  for  admission.  Her‐
nal began cooperating in an investigation of Rosner, and the 
government  obtained  evidence  including  recordings  made 
in  the  course  of  that  investigation,  establishing  those  refer‐
rals and the payments made to  George—in cash or check—
on a per person basis. In a conversation with Hernal on July 
13,  2012,  Hernal  and  George  discussed  George’s  preference 
as  to  payments.  Hernal  asked  her  why  she  preferred  pay‐
ments  by  check,  but  George  indicated  that  her  referrals 
could  be  all  in  cash.  Hernal  and  George  then  discussed  the 
legality of the payments: 
       Hernal  informed  Defendant  that  two  home 
       health  agencies  were  “busted  for  exactly  what 
       we’re  doing  here,  you  know,  getting  paid  for, 
       for  patients.”  Defendant  responded,  “Right.” 
       Hernal  informed  Defendant  that  paying  her 
4                                                          No. 17‐1714 

        per patient was illegal and told her to be care‐
        ful.  Defendant  asked  Hernal,  “Okay,  careful 
        how?” Defendant asked if she could be put on 
        payroll, but Hernal said that she could not be‐
        cause  she  is  a  contractor.  Defendant  said  that 
        was sending “mixed signals” because it was il‐
        legal  for  her  to  be  paid  for  doing  referrals  but 
        for  other  services  people  are  paid  from  the 
        agency. Hernal again reiterated that being paid 
        per  patient  is  illegal.  Defendant  responded, 
        “As long as it’s just between the two parties, it 
        shouldn’t be no [sic] problem.” 
(citations  omitted)  Dist.  Ct.  Mem.  Op.  and  Order  of  3‐22‐16 
at 4.  
     When George was questioned upon her arrest, she initial‐
ly  stated  that  she  received  biweekly  payments  from  Rosner 
in the amount of $1,000, and that those payments were only 
made  by  check.  She  further  stated  that  the  payments  were 
not for per‐patient referrals and that she knew it was illegal 
to be paid per patient for referrals to home health agencies. 
After the agent showed George the recordings that had been 
made, George acknowledged that she had lied and that she 
was  paid  $500,  both  by  check  and  in  cash,  per  patient  that 
enrolled  at  Rosner.  She  admitted  that  when  she  began  re‐
ceiving payments in cash sometime around November 2011, 
she  realized  that  it  was  illegal  to  be  paid  per  patient.  Bank 
records  of  cash  and  checks  deposited  in  George’s  bank  ac‐
counts,  as  well  as  referral  logs,  corroborated  those  state‐
ments. 
   George  first  argues  that  insufficient  evidence  supported 
the convictions. In considering a challenge to the sufficiency 
No. 17‐1714                                                         5 

of the evidence, we examine the evidence “’in the light most 
favorable  to  the  government,  drawing  all  reasonable  infer‐
ences in the governmentʹs favor.’” United States v. Patel, 778 
F.3d 607, 619 (7th Cir. 2015), quoting United States v. Lee, 558 
F.3d 638, 641 (7th Cir. 2009). We will uphold the conviction 
unless,  after  thus  viewing  the  evidence  in  favor  of  the  gov‐
ernment, no rational trier of fact could have found the essen‐
tial  elements  of  the  offense  beyond  a  reasonable  doubt.  Id.; 
Jackson v. Virginia, 443 U.S. 307, 319 (1979). The factual find‐
ings by the district court are sufficient to support the convic‐
tions in this case. 
    Under the Anti‐Kickback Statute, the government had to 
demonstrate  that  George  knowingly  and  willfully  solicited 
or received any remuneration in return for referring an indi‐
vidual to Rosner to provide services or arrange services, and 
that those services may be paid at least in part under Medi‐
care.  See  42  U.S.C.  §  1320a‐7b(b)(1)(A).  George  argues  that 
the government failed to present sufficient evidence as to the 
conspiracy  count  as  well  as  the  individual  substantive 
counts under that Anti‐Kickback Statute.  
    As  to  the  conspiracy  conviction,  George  argues  that  re‐
gardless  of  the  legality  of  her  referrals,  the  government 
failed  to  introduce  sufficient  evidence  that  she  joined  the 
Rosner  conspiracy.  Citing  two  of  our  cases  relating  to  drug 
conspiracy charges, United States v. Townsend, 924 F.2d 1385, 
1394 (7th Cir. 1991) and United States v. Pulgar, 789 F.3d 807, 
811–12  (7th  Cir.  2015),  she  analogizes  her  actions  with  re‐
spect to Rosner as similar to the buyer‐seller relationship in 
drug deals which we have found insufficient to constitute a 
conspiracy.  She  maintains  that  her  “marketing  activities” 
failed  to  place  her  within  the  general  conspiracy  alleged  as 
6                                                         No. 17‐1714 

she  lacked  any  stake  in  the  benefits  which  were  billed  to 
Medicare.  
     “Proof  of  conspiracy  may  come  from  direct  evidence  or 
circumstantial  evidence, United  States  v.  Hightower, 96  F.3d 
211, 214  (7th Cir.1996),  as well as ‘the reasonable inferences 
... concerning the partiesʹ relationships, their overt acts, and 
their  overall  conduct,’ United  States  v.  Miller, 405  F.3d  551, 
555  (7th  Cir.2005)  (quoting United  States  v.  Navarrete, 125 
F.3d 559, 562 (7th Cir.1997)).” United States v. Lomax, 816 F.3d 
468,  474  (7th  Cir.  2016)  (citations  in  original).  A  jury  could 
properly  conclude  that  the  direct  and  circumstantial  evi‐
dence  in  this  case  established  beyond  a  reasonable  doubt 
that  George  was  a  participant  in  the  Rosner  conspiracy. 
George had a written agreement with Rosner, she provided 
referrals  to  Rosner  on  an  ongoing  basis,  she  was  paid  on  a 
per‐patient basis for those referrals, and her ability to obtain 
payments  for  those  referrals  was  dependent  on  the  success 
of  the  overall  scheme.  George  did  not  get  paid  unless  the 
persons  that  she  referred  were  admitted  or  readmitted  to 
Rosner. She had a stake in the success of the scheme because 
the continuation of her business depended on it. The district 
court  properly  held  that  there  was  sufficient  evidence  to 
support the conspiracy conviction. 
   George also asserts that there was insufficient evidence to 
support the convictions for violating the Anti‐Kickback Stat‐
ute.  As  to  those  convictions,  she  asserts  that  she  cannot  be 
held liable because the statute applies only to “relevant deci‐
sionmakers”  or  persons  in  a  position  to  influence  the  deci‐
sions,  and  she  was  not  in  that  position.  She  also  contends 
that  she  did  not  act  knowingly  and  willfully,  and  that  she 
had a reasonable basis to believe that she fell within the safe 
No. 17‐1714                                                       7 

harbor  provision  of  the  statute.  George  points  to  evidence 
that could cast doubt on the elements of the offense. In order 
to  succeed  on  her  claims  of  insufficiency  of  the  evidence, 
however,  George  must  do  more  than  merely  demonstrate 
that  evidence  could  have  supported  a  finding  of  innocence; 
she must demonstrate that evidence could not have allowed 
a reasonable trier of fact to find her guilty. Jackson, 443 U.S. 
at 319; Patel, 778 F.3d at 619. 
    George  argues  that  the  government  failed  to  prove  that 
she fell within the terms of the statute. The statute provides 
in relevant part:  
       (b) Illegal remunerations 
       (1) whoever knowingly and willfully solicits or 
       receives  any  remuneration  (including  any 
       kickback,  bribe,  or  rebate)  directly  or  indirect‐
       ly, overtly or covertly, in cash or in kind— 
       (A)  in  return  for  referring  an  individual  to  a 
       person  for  the  furnishing  or  arranging  for  the 
       furnishing  of  any  item  or  service  for  which 
       payment may be made in whole or in part un‐
       der a Federal health care program, … 
       shall be guilty of a felony … . 
42 U.S.C.A. § 1320a‐7b(b)(1)(A). George’s conduct falls with‐
in  the  plain  language  of  that  provision.  The  evidence 
demonstrated  that  she  received  remuneration  for  referring 
individuals  to  Rosner  for  the  provision  of  home  health  ser‐
vices that would be covered under Medicare.  
   George, however, argues that the statute is limited in its 
application  to  persons  who  are  the  “relevant  decisionmak‐
8                                                          No. 17‐1714 

ers”  or  who  are  at  least  persons  in  a  similar  position  as  the 
relevant  decisionmaker.  She  asserts  that  she  did  not  fall 
within  that  definition  because  the  persons  she  referred  had 
to be certified by a physician before they could be admitted 
to Rosner, and that she did not attempt to influence the doc‐
tors who certified the patients she referred. She relies for that 
argument  on  the  Fifth  Circuit’s  decision  in  United  States  v. 
Miles,  360  F.3d  472  (5th  Cir.  2004),  in  which  the  court  held 
that payments to a marketing firm which distributed adver‐
tisement  brochures  of  the  home  health  service  provider  to 
physicians did not fall within the statute because they were 
not payments made to the relevant decisionmaker as a kick‐
back for sending patients to the service provider.  
    The Fifth Circuit in a subsequent case, however, explicit‐
ly rejected a reading of Miles which would limit criminal lia‐
bility  to  persons  who  could  be  deemed  “relevant  deci‐
sionmakers:”  
        The district court … read United States v. Miles, 
        360 F.3d 472 (5th Cir. 2004), to limit drastically 
        the meaning of “any person,” such that liability 
        cannot attach unless the “person” who receives 
        remuneration  is  a  “relevant  decisionmaker” 
        with  formal  authority  to  effect  the  desired  re‐
        ferral or recommendation. … But as explained 
        below, Miles imposed no such limitation on the 
        meaning  of  “any  person”  and  is  wholly  inap‐
        plicable  to  this  case.  …  ,  Miles  drew  a  distinc‐
        tion not between types of payees—“relevant de‐
        cisionmakers”  and others—but between a pay‐
        erʹs  intent  to  induce  “referrals,”  which  is  ille‐
No. 17‐1714                                                           9 

        gal,  and  the  intent  to  compensate  advertisers, 
        which is permissible. 
United  States  v.  Shoemaker,  746  F.3d  614,  627–28  (5th  Cir. 
2014). The court held in Shoemaker that intent, and specifical‐
ly  whether  the  evidence  demonstrated  an  intent  to  induce 
referrals, was the focus of the inquiry in Miles, and that such 
a  focus  accords  with  Congress’ concerns  in  the  statute  with 
imposing  liability  on  operatives  who  “leverage  fluid,  infor‐
mal  power  and  influence.”  Id.  at  629–30.  Therefore,  Miles 
cannot  be  read  in  the  manner  that  George  suggests,  and  in 
fact George’s conduct falls squarely within the statute as in‐
terpreted  by  those  cases  in  that  her  conduct  represented  an 
intent to induce referrals to Rosner.  
    Our case law is consistent with that interpretation of the 
statute as well. For instance, in United States v. Polin, 194 F.3d 
863  (7th  Cir.  1999),  we  upheld  a  conviction  in  a  factually 
analogous  case  in  which  payments  were  made  to  a  pace‐
maker sales representative for each Medicare patient that he 
referred  to  the  Center  for  Vascular  Studies  for  pacemaker 
monitoring services. The defendants were the ones who paid 
the pacemaker representative, and they argued that the rep‐
resentative  could  not  make  a  referral  under  the  statute  be‐
cause  only  a  physician  is  capable  of  making  a  referral,  rea‐
soning that the physician’s—not the sales representative’s—
permission was needed for services. Id. at 865. We held that 
the conduct in that case was a classic case of an illegal kick‐
back  under  the  statute.  Id.  at  867. Although  in  Polin  the  de‐
fendants  were  the  ones  paying  for  the  referral  rather  than 
making  the  referral  and  therefore  convicted  under  subsec‐
tion  (b)(2)(A)  rather  than  (b)(1)(A)  of  § 1320a‐7b,  there  is  no 
basis whatsoever for defining the term “referral” diﬀerently 
10                                                         No. 17‐1714 

in the two sub‐provisions. As in Polin, payments were made 
in this case to refer a Medicare patient to a service provider, 
and such conduct is prohibited under the plain language of 
the  statute.  See  also  Patel,  778  F.3d  at  618  (holding  that  the 
concept  of  “referring”  under  the  statute  is  broad  and  in‐
cludes conduct in which the defendant directed a person to a 
particular provider or even where a physician through recer‐
tification allowed a patient to receive care from that provider 
and  was  paid  in  return  for  those  eﬀorts).  The  district  court 
did  not  err  in  determining  that  the  actions  in  this  case  fell 
within the statute. 
    George  also  asserts  that  there  was  insufficient  evidence 
that she acted knowingly and willfully under the statute, but 
this  claim  cannot  withstand  scrutiny.  Her  own  words  are 
sufficient  to  demonstrate  that  she  acted  knowingly  or  will‐
fully.  In  her  interview  upon  her  arrest,  George  first  stated 
that  she  received  only  biweekly  payments  of  $1,000  from 
Rosner—made  only  by  check—and  that  the  payments  were 
not per‐patient. She admitted that she knew that it was ille‐
gal to be paid per patient for referrals to home health agen‐
cies. When confronted with the tape recordings demonstrat‐
ing  that  her  characterization  of  the  payments  was  a  lie,  she 
acknowledged that she had lied and that she was paid $500, 
both by check and in cash, per patient that she referred who 
was admitted at Rosner. She had acknowledged that she re‐
ceived cash payments at least as of November 2011—at other 
times indicating it began as early as March 2011—and admit‐
ted  that,  when  she  began  receiving  payments  in  cash,  she 
realized that it was illegal to be paid per patient. That is suf‐
ficient  evidence  to  establish  that  she  acted  knowingly  and 
willfully  in  accepting  the  two  payments  on  April  12,  2012, 
and  May  17,  2012.  Her  initial  efforts  to  hide  the  nature  and 
No. 17‐1714                                                          11 

manner  of  the  payments  would  alone  constitute  such  evi‐
dence, but here we also have her outright admission that she 
realized the payments were illegal when she began receiving 
cash,  and  the  cash  payments  began  at  a  time  period  before 
the  payments  that  are  the  basis  for  the  two  substantive 
charges here. 
    Although  that  evidence  alone  would  be  enough,  other 
evidence  corroborates  those  incriminating  statements,  in‐
cluding  bank  records  of  cash  and  checks  deposited  in 
George’s bank accounts, as well as referral logs. In addition, 
that  evidence  as  to  her  knowledge  and  willfulness  was  fur‐
ther bolstered by other testimony, including testimony as to 
a book she claimed to have read in early 2011 called the Ul‐
timate  Guide  to  Home  Health  Marketing  which  explained  the 
illegality of referral payments.  
    George  brings  a  separate  challenge  as  to  the  govern‐
ment’s questioning of her regarding this book,  arguing that 
the district court erred in allowing the government to ques‐
tion her as to whether she had read certain paragraphs in the 
book,  but  that  argument  is  without  merit.  First,  George  ad‐
mitted the book into evidence in her direct examination, and 
testified that in early 2011 after reading the book she devel‐
oped  concerns  about how she and  Rosner were  doing busi‐
ness  and  sent  an  email  to  Hernal  expressing  her  concerns. 
She acknowledged reading enough of the book to have con‐
cerns about the legality of her arrangement with Rosner, but 
denied  reading  sections  that  specifically  discussed  kick‐
backs.  The  government  on  cross‐examination  first  ques‐
tioned  her  as  to  the  first  page  of  the  first  chapter  of  that 
book,  which  was  an  article  entitled  “Marketing  Within  the 
Four Corners of the Law” and quite clearly stated that it was 
12                                                      No. 17‐1714 

unlawful to receive payment for referrals of patients to such 
providers.  That  was  a  legitimate  area  of  cross‐examination 
given  that  George  had  testified  that  she  read  parts  of  the 
book  that  caused  her  to  question  the  legality  of  the  pay‐
ments, and given the location and subject matter of that par‐
agraph  in  the  book.  The  subsequent  questioning  was  also 
limited to parts of the book that a person would be likely to 
read if seeking information as to the legality of the arrange‐
ment. The district court did not abuse its discretion in allow‐
ing  cross‐examination  as  to  the  book  that  George  herself 
raised  in  her  direct  examination  and  which  she  introduced 
into evidence.  
    George’s only other challenge to cross‐examination is her 
claim  that  the  government  improperly  sought  a  legal  opin‐
ion  from  her,  a  layperson,  when  it  questioned  her  as  to  her 
knowledge of the illegality of referral payments. George has 
no  authority  for  the  proposition  that  a  defendant  cannot  be 
asked  about  her  own  knowledge  or  state  of  mind—a  ques‐
tion which she is uniquely positioned to answer—and which 
seeks factual information not a conclusion as to its legal sig‐
nificance.  
   Accordingly,  the  district  court  properly  determined  that 
sufficient  evidence  supported  all  of  the  elements  of  the  of‐
fense under the Anti‐Kickback Statute, and did not err in its 
decision  as  to  cross‐examination.  George  nevertheless  con‐
tends  that  she  established  a  good  faith  belief  that  the  safe 
harbor provisions of the statute applied.  
    Once the government establishes the elements of a viola‐
tion  of the Anti‐Kickback Statute, the burden shifts to a de‐
fendant to demonstrate by a preponderance of the evidence 
that her conduct fell within the safe harbor provision of the 
No. 17‐1714                                                        13 

statute.  United  States  v.  Jumah,  493  F.3d  868,  873  (7th  Cir. 
2007);  United  States  v.  Vernon,  723  F.3d  1234,  1269–71  (11th 
Cir. 2013). George argues that two safe harbor provisions are 
applicable. The first provides in relevant part that the  Anti‐
Kickback  Statute  does  not  apply  as  to  payments  made  be‐
tween  “a  health  center  entity  described  under  clause  (i)  or 
(ii) of section 1396d(l)(2)(B) of this title” and any individual 
or entity providing services to that health center pursuant to 
an  agreement  if  that  agreement  contributes  to  the  ability  of 
the health center to “maintain or increase the availability, or 
enhance the quality, of services provided to a medically un‐
derserved  population  served  by  the  health  center  entity.” 
42 U.S.C.  §  1320a‐7b(b)(3)(I).  The  provision  applies  only  to 
Federally‐qualified health centers as defined in clauses (i) or 
(ii)  of  42  U.S.C.  §  1396d(l)(2)(B),  and  George  presented  no 
evidence  at  trial  that  Rosner  was  a  health  center  that  fell 
within  that  definition.  She  therefore  has  failed  to  meet  her 
burden to demonstrate that applicability of that safe harbor 
provision. 
    The  only  other  safe  harbor  provision  she  asserts  applies 
only  to  “any  amount  paid  by  an  employer  to  an  employee 
(who  has  a  bona  fide  employment  relationship  with  such 
employer) for employment in the provision of covered items 
or  services.”  42  U.S.C.  §  1320a‐7b(b)(3)(B).  George  points  to 
her written agreement with Rosner, but that agreement spec‐
ifies that George is acting as an independent referral agency 
with  respect  to  employment  and  not  an  employee.  Moreo‐
ver, George admitted that she was not an employee and that 
she  was  an  independent  contractor.  In  addition,  as  the  dis‐
trict court pointed out, George was paid for referrals and not 
for  the  provision  of  items  or  services  covered  by  Medicare, 
as required for that safe harbor provision to apply. The dis‐
14                                                      No. 17‐1714 

trict  court  properly  held  that  George  did  not  establish  that 
her  conduct  fell  within  the  safe  harbor  provisions  of  the 
statute.  
    George’s final contention is that Hernal should have been 
considered a “missing witness” because he was not called by 
the  government.  She  argues  that  the  district  court  erred  in 
failing  to  accept  her  proposed  missing  witness  instruction, 
which would have allowed the court to infer from Hernal’s 
absence that Hernal would have provided information unfa‐
vorable  to  the  government’s  case.  See  United  States  v.  Tava‐
rez, 626 F.3d 902, 904 (7th Cir. 2010). The missing witness in‐
struction is disfavored in our circuit but may be given in un‐
usual  circumstances.  Id.;  United  States  v,  Wright,  722  F.3d 
1064,  1068  (7th  Cir.  2013).  A  defendant  seeking  such  an  in‐
struction  must  show:  “(1)  that  if  called  the  witness  would 
have been  able to provide relevant, noncumulative testimo‐
ny on an issue in the case; and (2) that the witness was pecu‐
liarly  in  the  other  party’s  power  to  produce.”  Tavarez,  626 
F.3d at 904–05; Wright, 722 F.3d at 1068–69. “A witness is pe‐
culiarly within a party’s power to produce if she either (1) is 
physically available to only that party; or (2) has such a rela‐
tionship with one party as to effectively make her unavaila‐
ble  to  the  opposing  party,  regardless  of  actual  physical 
availability.”  Tavarez,  626  F.3d  at  905.  The  second  form  of 
unavailability thus encompasses both physical unavailability 
and what has been termed “pragmatic unavailability.” Unit‐
ed States v. Villegas, 655 F.3d 662, 670 (7th Cir. 2011). George 
argues  that  Hernal  was  unavailable  because  he  cooperated 
with  the  government  in  his  case  when  he  pled  to  the  con‐
spiracy charge and the government dropped the obstruction 
of justice enhancement. But George does not argue that Her‐
nal  has  an  interest  in  the  outcome  of  her  case  or  otherwise 
No. 17‐1714                                                           15 

was  unavailable  from  a  pragmatic  standpoint.  Hernal  was 
sentenced  to  9  months’  imprisonment  on  January  29,  2015, 
well  before  George’s  trial  in  October  2015,  and  George 
makes no argument that Hernal’s sentence could be impact‐
ed  by  George’s  outcome.  George  relies  instead  on  the  evi‐
dence  that  Hernal  cooperated  with  the  government,  but  “a 
witness’s  status  as  a  confidential  informant  does  not  neces‐
sarily  give  rise  to  a  sufficient  relationship  with  the  govern‐
ment so as to render [him] unavailable to the defense.” Tava‐
rez,  626  F.3d  at  905;  Villegas,  655  F.3d  at  670.  Moreover,  the 
testimony  that  she  claims  Hernal  would  have  provided  at 
best would have corroborated her claim that  in  March  2011 
he  told  her  that  the  arrangement  was  legal.  But  George 
acknowledged that once she began receiving cash payments, 
in  at  least  November  2011,  she  was  aware  that  the  referrals 
were unlawful, and therefore by her own admission she was 
aware  of  the  illegality  when  she  accepted  the  payments  in 
2012.  Accordingly,  even  if  the  missing  witness  instruction 
had  been  appropriate,  its  omission  here  would  have  been 
harmless error.  
    The judgment of the district court is AFFIRMED.